DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 

With respect to independent claim 1, the closest prior art Pugh et al. (PGPUB 20180203257) in view of Groisman (PGPUB 20130308092)), fails to disclose in combination with all of the other elements of the claim wherein a gas-permeable cap located entirely outside a central zone of the contact lens and adjacent to the core's outer surface, the cap and the core's outer surface forming an outer air gap therebetween that receives oxygen from a surrounding environment through the gas-permeable cap and a base and the core's inner surface forming an inner air gap therebetween that passes oxygen to the cornea of the eye through the gas-permeable base. Modification of Pugh in view of Groisman would require changing the material of the spacers and chambers (each of elements 211-216) to be oxygen permeable and/or air gaps. However, Pugh already discloses a method of transmitting oxygen gas to the eye via the gas permeable hydrogel encapsulating material (230 and 231) and pores. Such a modification would require redesigning the entire lens structure and material without any guarantee of success. A completely different type of material would be required for pore space support and encapsulating air chambers (needing to be rigid permeable). It is unlikely that one having ordinary skill in the art could modify the lens of Pugh to satisfy the limitations above without destroying the functionality of the lens. See applicant’s remarks dated 5/25/2021 pages 6 and 7 as well as applicant’s arguments in the appendix dated 5/28/2021 page 2 third bullet and page 3. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872